UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

DEMEKA JOHNSON,
Plaintiff-Appellee,

and

ERIC BROOKS; REGINALD DERRICKSON;
MOHMED IBRAHIM; MAXINE JAMES;
ARTIS KENDALL; BERNARD
LIVINGSTON; HAROLD MOORE;
STANLEY SIMS; STEVEN TAYLOR; H.
                                                               No. 99-1449
ALEXANDER RICHARDSON,
Plaintiffs,

v.

CIRCUIT CITY STORES, INCORPORATED,
Defendant-Appellant.

EQUAL EMPLOYMENT OPPORTUNITY
COMMISSION,
Amicus Curiae.

Appeal from the United States District Court
for the District of Maryland, at Greenbelt.
Deborah K. Chasanow, District Judge.
(CA-95-3296-DKC)

Argued: December 2, 1999

Decided: January 12, 2000

Before WIDENER and MICHAEL, Circuit Judges,
and HAMILTON, Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.
COUNSEL

ARGUED: David E. Nagle, LECLAIR RYAN, Richmond, Virginia,
for Appellant. Brian H. Corcoran, HOWREY & SIMON, Washing-
ton, D.C., for Appellee. Robert John Gregory, Office of General
Counsel, EQUAL EMPLOYMENT OPPORTUNITY COMMIS-
SION, Washington, D.C., for Amicus Curiae. ON BRIEF: Ellen
Duffy McKay, LECLAIR RYAN, Richmond, Virginia; Rex Darrell
Berry, DAVIS, GRIMM & PAYNE, Seattle, Washington, for Appel-
lant. William R. O'Brien, Patricia G. Butler, HOWREY & SIMON,
Washington, D.C.; Warren Kaplan, THE WASHINGTON LAW-
YERS' COMMITTEE FOR CIVIL RIGHTS AND URBAN
AFFAIRS, Washington, D.C., for Appellee. C. Gregory Stewart, Gen-
eral Counsel, Vincent J. Blackwood, Assistant General Counsel, Jodi
B. Danis, EQUAL EMPLOYMENT OPPORTUNITY COMMIS-
SION, Washington, D.C., for Amicus Curiae.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

On October 31, 1995, a group of current and former employees of
Circuit City Stores, Inc. (Circuit City) filed this action in the United
States District Court for the District of Maryland, alleging that Circuit
City engaged in racially discriminatory promotion practices in viola-
tion of 42 U.S.C. § 1981 and Title VII of the Civil Rights Act of
1964, 42 U.S.C. §§ 2000e-1 to -17 (1994). Johnson joined this suit
prior to the plaintiffs' filing of their second amended complaint, and
in the second amended complaint, Johnson alleged that Circuit City
engaged in discriminatory employment practices in violation of 42
U.S.C. § 1981. Johnson's position in the lawsuit is unique and differ-
ent from that of the other plaintiffs in that she is the only plaintiff who
was never employed by Circuit City, but rather, was merely an appli-
cant for employment.

                     2
On November 20, 1996, prior to any discovery on Johnson's claim,
Circuit City filed a motion for summary judgment seeking the dis-
missal of Johnson's claim on the basis that she was bound by an
agreement to arbitrate any claims arising out of her application for
employment. In her response, Johnson contended that the arbitration
agreement was unenforceable because it lacked consideration, it was
not a transaction involving interstate commerce, and it did not allow
the arbitrator to award the relief granted by § 1981 or Title VII,
thereby preventing her from vindicating her statutory rights. On May
30, 1997, the district court entered an order and memorandum opinion
denying Circuit City's motion for summary judgment, holding that,
under Maryland contract law, the arbitration agreement was void for
lack of consideration. Circuit City moved the district court to certify
an appeal on its denial of summary judgment. The district court
granted Circuit City's motion to certify the appeal pursuant to 28
U.S.C.A. § 1292(b) and we elected to hear it.

On appeal, Circuit City argued that the arbitration agreement was
supported by sufficient consideration. In response, Johnson argued
that the arbitration agreement was not supported by sufficient consid-
eration and, in the alternative, was void because it was not a transac-
tion involving interstate commerce, and it did not allow the arbitrator
to award the relief granted by § 1981 or Title VII, thereby preventing
her from vindicating her statutory rights.

On July 1, 1998, we held that the arbitration agreement was sup-
ported by sufficient consideration. For this reason, we vacated the dis-
trict court's judgment. However, because the district court only ruled
upon the issue of consideration, we declined to address Johnson's
other challenges to the enforceability of the arbitration agreement.
Consequently, we remanded the case to the district court for the lim-
ited purpose of considering Johnson's alternative grounds for chal-
lenging the enforceability of the arbitration agreement. See 28
U.S.C.A. § 2106 (West 1994); 16 Charles Allan Wright et al., Federal
Practice and Procedure § 3937.1, at 697-712 (1996).

On remand, the district court, after rejecting all of Johnson's other
objections to the enforceability of the arbitration agreement, held that
the arbitration agreement was unenforceable because it failed to "pro-
vide [Johnson] with the full set of remedies to which she would be

                    3
entitled under Section 1981," and thus, shielded"Circuit City from
the full force of Section 1981" and prevented Johnson from "vindicat-
ing her rights." (J.A. 262-63). Accordingly, the district court denied
Circuit City's motion for summary judgment, and the case returned
to this court.

Upon review of the briefs and the record, and after consideration
of oral arguments, we conclude that the district court correctly denied
Circuit City's motion for summary judgment for the reasons stated in
its opinion. Accordingly, we affirm on the reasoning of the district
court. See Derrickson v. Circuit City Stores, Civ. A. No. DKC 95-
3296 (D. Md. Mar. 19, 1999).

AFFIRMED

                    4